Title: [Diary entry: 19 April 1791]
From: Washington, George
To: 

Tuesday 19th. At 6 Oclock I left Tarborough accompanied by some of the most respectable people of the place for a few Miles. Dined at a trifling place called Greenville 25 Miles distant and lodged at one Allans 14 Miles further a very indifferent house without stabling which for the first time since I commenced my Journey were obliged to stand without a cover. Greenville is on Tar River and the exports the same as from Tarborough with a greater proportion of Tar—for the lower down the greater number of Tar markers [makers] are there. This article is, contrary to all ideas one would entertain on the subject, rolled as Tobacco by an axis which goes through both heads. One horse draws two barrels in this manner.